 

Exhibit 10.10m

EIGHTH AMENDMENT TO

THE AMENDED AND RESTATED

CREDIT AGREEMENT

THIS EIGHTH AMENDMENT TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of November 17, 2015 (the “Amendment Effective Date”), is
by and among SOLARCITY CORPORATION, a Delaware corporation (the “Borrower”), the
Lenders party hereto and BANK OF AMERICA, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Subsidiaries of the Borrower from time to time party
thereto (the “Guarantors”), certain banks and financial institutions from time
to time party thereto as lenders (the “Lenders”), the Administrative Agent, and
Bank of America Merrill Lynch, as sole lead arranger and sole book manager, are
parties to that certain Amended and Restated Credit Agreement dated as of
November 1, 2013 (as amended, modified, extended, restated, replaced, or
supplemented from time to time, the “Credit Agreement”);

WHEREAS, the Loan Parties have requested that the Required Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I.
AMENDMENTS TO CREDIT AGREEMENT

Section 1.01  New Definition. The following definitions are hereby added to
Section 1.01 of the Credit Agreement in the appropriate alphabetical order:

“2015 Indenture” means the indenture to be executed by Borrower on or about
November 17, 2015, pursuant to which the Borrower may issue to certain initial
purchasers for resale, securities which provide for the conversion of
Indebtedness into Equity Interests of the Borrower, cash or a combination
thereof.

“2015 Indenture Documents” means, collectively, the 2015 Indenture, the 2015
Notes and any document or agreement pertaining to any rights of any holders of
the 2015 Notes.

“2015 Notes” means the notes issued on or about November 17, 2015 under the 2015
Indenture.

Section 1.02  Amendments to Section 1.01.  The following definitions set forth
in Section 1.01 of the Credit Agreement are hereby amended and restated in their
entirety to read as follows:

“Permitted Bond Hedge” shall mean any Swap Contract (including, but not limited
to, any bond hedge, warrant or capped call transaction) entered into in
connection and concurrently with the offering of the Permitted Convertible
Indebtedness under the 2014 Indenture Documents and the 2015 Indenture Documents
that Borrower may elect to settle (after payment of any premium or prepayment
amount) by the payment of cash, delivery of Equity Interests of the Borrower, or
any combination thereof.

“Permitted Convertible Indebtedness” means (1) the Indebtedness of Borrower
evidenced by the Notes issued under the 2013 Indenture so long as (i) the
scheduled maturity date of such Indebtedness is not earlier than November 1,
2018, (ii) the aggregate outstanding Indebtedness of the Notes does not exceed
$345,000,000, (iii) such indebtedness is not subject to any scheduled principal
amortization, scheduled redemption, sinking fund or similar payment except as
set forth in Section 7.06(g); and (iv) the Indenture Documents do not include
any financial covenant, (2) the Indebtedness of Borrower evidenced by the 2014
Notes issued under the 2014 Indenture, so long as (i) the scheduled maturity
date of such Indebtedness is not earlier than November 1, 2019, (ii) the
aggregate outstanding Indebtedness of the 2014 Notes does not

1

--------------------------------------------------------------------------------

 

exceed $1,000,000,000, (iii) such indebtedness is not subject to any scheduled
principal amortization, scheduled redemption, sinking fund or similar payment
except as set forth in Section 7.06(g); (iv) the 2014 Indenture or other 2014
Indenture Documents do not include any financial covenant, and (v) the 2014
Indenture Documents are consistent in all material respects with the
“Description of Notes” provided by Borrower to Administrative Agent on or about
September 23, 2014, and (3) the Indebtedness of Borrower evidenced by the 2015
Notes issued under the 2015 Indenture, so long as (i) the scheduled maturity
date of such Indebtedness is not earlier than November 1, 2020, (ii) the
aggregate outstanding Indebtedness of the 2015 Notes does not exceed
$150,000,000, (iii) such indebtedness is not subject to any scheduled principal
amortization, scheduled redemption, sinking fund or similar payment except as
set forth in Section 7.06(g), and (iv) the 2015 Indenture or other 2015
Indenture Documents do not include any financial covenant.

ARTICLE II.
CONDITIONS TO EFFECTIVENESS

Section 2.01  Conditions to Effectiveness. This Amendment shall become effective
as of the Amendment Effective Date upon satisfaction of the following conditions
(in each case, in form and substance reasonably acceptable to the Administrative
Agent):

(a)  Administrative Agent shall have received a copy of this Amendment duly
executed by Borrower, the Required Lenders and Administrative Agent.

(b)  No Default or Event of Default shall exist.

(c)  Administrative Agent shall have received an officer’s certificate executed
by a Responsible Officer of Borrower.

ARTICLE III.
MiSCELLANEOUS

Section 3.01  Amended Terms. On and after the Amendment Effective Date, all
references to the Credit Agreement in each of the Loan Documents shall hereafter
mean the Credit Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

Section 3.02  Representations and Warranties of Loan Parties. Each of the Loan
Parties represents and warrants as follows:

(a)  It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b)  This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and (ii)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c)  No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment, other than those which have been duly obtained.

(d)  Immediately before and after giving effect to this Amendment, no event has
occurred and is continuing which constitutes a Default or an Event of Default.

(e)  After giving effect to this Amendment, the Collateral Documents continue to
create a valid security interest in, and Lien upon, the Collateral, in favor of
the Administrative Agent, for the benefit of the Lenders, which security
interests and Liens are perfected in accordance with the terms of the Collateral
Documents and prior to all Liens other than Permitted Liens.

(f)  The Obligations are not reduced or modified by this Amendment and are not
subject to any offsets, defenses or counterclaims.

Section 3.03  Reaffirmation of Obligations. Each Loan Party hereby ratifies the
Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Obligations.

Section 3.04  Loan Document. This Amendment shall constitute a Loan Document
under the terms of the Credit Agreement.

2

--------------------------------------------------------------------------------

 

Section 3.05  Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including without limitation the
reasonable fees and expenses of the Administrative Agent’s legal counsel.

Section 3.06  Further Assurances. The Loan Parties agree to promptly take such
action, upon the request of the Administrative Agent, as is necessary to carry
out the intent of this Amendment.

Section 3.07  Entirety. This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

Section 3.08  Counterparts; Telecopy. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Amendment or any
other document required to be delivered hereunder, by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement. Without limiting the foregoing, upon the
request of any party, such fax transmission or e-mail transmission shall be
promptly followed by such manually executed counterpart.

Section 3.09  No Actions, Claims, Etc. As of the date hereof, each of the Loan
Parties hereby acknowledges and confirms that it has no knowledge of any
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, against the Administrative Agent, the
Lenders, or the Administrative Agent’s or the Lenders’ respective officers,
employees, representatives, agents, counsel or directors arising from any action
by such Persons, or failure of such Persons to act under the Credit Agreement on
or prior to the date hereof.

Section 3.10  GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

Section 3.11  Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

Section 3.12  Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The jurisdiction, service of process and waiver of jury trial provisions set
forth in Sections 11.14 and 11.15 of the Credit Agreement are hereby
incorporated by reference, mutatis mutandis.

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:

 

SOLARCITY CORPORATION,

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Brad W. Buss

 

 

Name:

Brad W. Buss

 

 

Title:

Chief Financial Officer

 

 

 

 

ADMINISTRATIVE AGENT:

 

BANK OF AMERICA, N.A.,

in its capacity as Administrative Agent

 

 

 

 

 

 

By:

/s/ Dora Brown

 

 

Name:

Dora Brown

 

 

Title:

Vice President

 

 

 

 

LENDERS:

 

BANK OF AMERICA, N.A.,

in its capacity as Lender, L/C Issuer and Swingline Lender

 

 

 

 

 

 

By:

/s/ Thomas R. Sullivan

 

 

Name:

Thomas R. Sullivan

 

 

Title:

Senior Vice President

 

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

 

 

 

 

 

 

By:

/s/ Mikhail Faybusovich

 

 

Name:

Mikhail Faybusovich

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

By:

/s/ Gregory Fantoni

 

 

Name:

Gregory Fantoni

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

WESTERN ALLIANCE BANK, AN ARIZONA CORPORATION, AS SUCCESSOR IN INTEREST TO
BRIDGE BANK, NATIONAL ASSOCIATION

as a Lender

 

 

 

 

 

 

By:

/s/ Randall Lee

 

 

Name:

Randall Lee

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

AMERICAN SAVINGS BANK, F.S.B.,

a federal savings bank,

as a Lender

 

 

 

 

 

 

By:

/s/ Kyle J. Shelly

 

 

Name:

Kyle J. Shelly

 

 

Title:

Vice President

 

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as a Lender

 

 

 

 

 

 

By:

/s/ Anca Trifan

 

 

Name:

Anca Trifan

EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)

--------------------------------------------------------------------------------

 

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Michael Winters

 

 

Name:

Michael Winters

 

 

Title:

Vice President

 

 

 

 

 

 

ROYAL BANK OF CANADA,

as a Lender

 

 

 

 

 

 

By:

/s/ Frank Lambrinos

 

 

Name:

Frank Lambrinos

 

 

Title:

Authorized Signatory

 

 

 

 

 

EIGHTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (REVOLVING LOAN)